HODGES, J.
This appeal is from a judgment in favor of the appellee for the sum of ?300 upon a contract of insurance. The record contains no statement of facts, and we are unable to pass upon those assignments which must be determined by reference to the facts. The petition was not subject to the general demurrjer interposed, and the pleadings are sufficient to support the judgment rendered.
There being no other assignments that we can inquire into, the judgment of 'the trial court is affirmed. ,